Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.  Foreign Priority Acknowledgement: No Certified Copy Submitted 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 20201007.  
It is noted, however, that applicant has not filed a certified copy of the COUNTRY application as required by 35 U.S.C. 119(b). 
For proper submission of a certified copy, Applicant is advised of the following:
A copy of the certificate of registration is not acceptable as a certified copy.
A certified copy of a foreign patent application pursuant to 35 U.S.C. 119 may not be filed using EFS (See Legal Framework for EFS-WEB (06APRIL11)); MPEP 502.05(I)(B)(2)).
Applicant may submit a paper certified copy of the foreign application; OR, if the foreign priority is with a participating office, Applicant may request retrieval of the certified document via the WIPO DAS Electronic Priority Document Exchange (PDX) program (Further information available at: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx).
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

2.  Title Objection
The title has been inconsistently written as both “Holder for Payment Terminal” and “Payment Terminal Holder” throughout the application papers. For consistency and clarity, it is strongly suggested that the title has been amended throughout the application, original oath or declaration excepted, to read: 
-- HOLDER FOR PAYMENT TERMINAL --
3.  Broken Line Statement Objection
	The broken line statement is objectionable in that it describes the broken line portions as being “for illustrative purposes only”, which has no clear meaning since the drawings are the illustration of the claim.  Therefore, for clarity, it is suggested that the current broken line statement, be deleted and the following statement be inserted into the specification preceding the claim (MPEP § 1503.02, subsection III):
-- The broken lines shown are included for the purpose of illustrating portions of the HOLDER FOR PAYMENT TERMINAL that form no part of the claim. --

REJECTION(S)
4.  Rejection under 35 U.S.C. 112(a) and (b)
	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The claim is indefinite and nonenabling because the disclosure is unclear, as the exact shape and appearance of the design cannot be determined due to the reasons set forth below:
The eight interior square like surfaces and two “C” shaped features seen on the rear of the claimed design in Reproduction 1.3 is indefinite and non-enabled as the exact depth and contours of these surfaces cannot be fully understood.   The shading applied within these areas implies that these surfaces/features are on a different plane than the surfaces surrounding them (see Annotated Drawing Letter A).  Applicant is advised that shade lines that change direction or do not cross contour lines on adjacent surfaces indicate a change in plane and/or appearance that cannot be defined without additional views.  The exact depth and contours of this area is open to multiple interpretations and cannot be fully understood without resorting to conjecture.  Applicant is advised that the clarification of these plane changes would likely constitute new matter. 


    PNG
    media_image1.png
    567
    723
    media_image1.png
    Greyscale

In order to overcome the rejection under 35 U.S.C. 112(a) and (b), it is suggested that Applicant:
Disclaim the areas and features of the 1.3 rear view which are considered indefinite and nonenabling by converting them to broken lines and removing all shading shown within the unclaimed area. 
Applicant is advised that in accordance with Hague Administrative Instruction Section 403, matter excluded from the claim may be indicated:
(a)(i) in the description referred to in Rule 7(5)(a) and/or;
(a)(ii) by means of dotted/broken lines, or coloring.
Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.
It is suggested that Applicant submit large, clear drawings which show the details of the design clearly and accurately without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121).  Applicant is reminded that if the surface shape is not evident from the disclosure as filed, the addition of surface shading or additional views after filing may constitute new matter (37 CFR 1.152(II)).
5.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
6.  Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Keli.Hill@USPTO.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
7.  When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
8.  Conclusion
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.
The claim stands rejected under 35 U.S.C. 112(a) and (b).
9.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-4p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.8601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/KELI L HILL/Primary Examiner, Art Unit 2922